Stephens, J.
1. Where a city elevates a street abutting on rented premises, and thereby causes the premises to be flooded with water from the street, rendering the premises untenantable by reason of the water flowing into a house thereon, the landlord’s duty to keep the premises in repair does not obligate him to build, a retaining wall to exclude the water, or to make any other improvement thereon for such purpose. The landlord’s duty to repair does not obligate him to remove from the premises any water, mud, or other debris accumulating thereon as a result of the altered condition of the street. Any untenantable condition forcing the tenant to vacate, caused by the water, being the result of a casualty beyond the landlord’s control, does not relieve the tenant from his obligation to pay the rent contracted to be paid.
2. In a suit by the landlord to recover against the tenant for unpaid rent for a period during the term but after the tenant had vacated the premises, where the tenant defended upon the ground that the contract had been terminated by the failure of the landlord to keep the premises in repair, where the above facts appeared from undisputed evidence, and the tenancy was admitted, and the amount of the rent unpaid was undisputed, a verdict was properly directed for the plaintiff, in the amount sued for; and the judge of the superior court did not err in overruling the defendant’s certiorari.

Judgment affirmed.


Jenlcins, P. J., and Bell, J., concur.